Name: Commission Regulation (EC) NoÃ 365/2008 of 23 April 2008 adopting the programme of ad hoc modules, covering the years 2010, 2011 and 2012, for the labour force sample survey provided for by Council Regulation (EC) NoÃ 577/98 Text with EEA relevance
 Type: Regulation
 Subject Matter: employment;  personnel management and staff remuneration;  economic analysis;  labour market;  social affairs
 Date Published: nan

 24.4.2008 EN Official Journal of the European Union L 112/22 COMMISSION REGULATION (EC) No 365/2008 of 23 April 2008 adopting the programme of ad hoc modules, covering the years 2010, 2011 and 2012, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) In accordance with Article 4(2) of Regulation (EC) No 577/98, it is necessary to specify the elements of the programme of ad hoc modules covering the years 2010, 2011 and 2012. (2) The Employment Guidelines (2005-2008) adopted by Council Decision 2005/600/EC (2), the European Commissions Roadmap on equality between women and men (3) and the European Pact for Gender Equality (4) encourage Member States to take measures to promote a better work-life balance for all in terms of childcare, care facilities for other dependents and the promotion of parental leave for both women and men. Therefore, to measure the impact of recent policies in this area, it would be essential to collect relevant information with the 2010 ad hoc module. (3) The Council Resolution of 17 June 1999 on equal opportunities for people with disabilities (5) refers to the need for a comprehensive and comparable dataset on the labour market situation of people with disabilities. Moreover, the Commissions European Action Plan on equal opportunities for people with disabilities (6), which focuses on the active inclusion of people with disabilities, should be monitored. Therefore, this information should be collected through the ad hoc module for 2011. (4) There is a need for a comprehensive and comparable set of data on transitions from work into retirement in order to monitor progress towards the common objectives of the European Employment Strategy and of the open method of coordination in the area of pensions launched by the Laeken European Council in December 2001. Both processes identify the promotion of active ageing and prolongation of working life as priorities for action. Therefore, information on the labour market situation of older workers and the main factors influencing their labour market participation and transitions should be collected through the ad hoc module 2012. (5) Commission Regulation (EC) No 430/2005 of 15 March 2005 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the codification to be used for data transmission from 2006 onwards and the use of a sub-sample for the collection of data on structural variables (7) sets out the characteristics of the sample to be used to collect information on ad hoc modules. (6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (8), HAS ADOPTED THIS REGULATION: Article 1 The programme of ad hoc modules for the labour force sample survey, covering the years 2010, 2011 and 2012, as set out in the Annex, is hereby adopted. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 1372/2007 of the European Parliament and of the Council (OJ L 315, 3.12.2007. p. 42). (2) OJ L 205, 6.8.2005, p. 21. (3) Adopted on 1.3.2006, COM(2006) 0092 final. (4) Presidency Conclusion of the Brussels European Council of 23-24 March 2006. (5) OJ C 186, 2.7.1999, p. 3. (6) COM(2003) 0650. (7) OJ L 71, 17.3.2005, p. 36. Regulation as last amended by Regulation (EC) No 973/2007 (OJ L 216, 21.8.2007, p. 10). (8) OJ L 181, 28.6.1989, p. 47. ANNEX LABOUR FORCE SURVEY Multiannual programme of ad hoc modules 1. RECONCILIATION BETWEEN WORK AND FAMILY LIFE List of variables: to be defined before December 2008. Reference period: 2010. Member States and regions concerned: All. Sample: The sample should fulfil the requirements of Annex I, point 4 of Commission Regulation (EC) No 430/2005. Transmission of the results: before 31 March 2011. 2. EMPLOYMENT OF DISABLED PEOPLE List of variables: to be defined before December 2009. Reference period: 2011. Member States and regions concerned: All. Sample: The sample should fulfil the requirements of Annex I, point 4 of Commission Regulation (EC) No 430/2005. Transmission of the results: before 31 March 2012. 3. TRANSITION FROM WORK INTO RETIREMENT List of variables: to be defined before December 2010. Reference period: 2012. Member States and regions concerned: All. Sample: The sample should fulfil the requirements of Annex I, point 4 of Commission Regulation (EC) No 430/2005. Transmission of the results: before 31 March 2013.